


Exhibit 10.18

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 29, 2008, is by and among TREDEGAR CORPORATION, a Virginia corporation
(the “Borrower”), the Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (collectively, the “Guarantors”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of December 15, 2005 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, the Credit Parties have requested the Required Lenders amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1        New Definition. The following definition is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“First Amendment Effective Date” shall mean February 29, 2008.

 

1.2        Amendment to Definition of Permitted Investments. The definition of
Permitted Investments set forth in Section 1.1 of the Credit Agreement is hereby
amended by (1) amending and restating clause (h) of such definition and (2)
adding a new clause (i) to the end of such definition and making the appropriate
punctuation and grammatical changes thereto as follows:

 



 

--------------------------------------------------------------------------------

 

(h)        additional loans, advances and/or Investments of a nature not
contemplated by the foregoing or following clauses hereof; provided that such
loans, advances and/or Investments made pursuant to this clause  (h) shall (i)
not exceed an aggregate amount of more than $75,000,000 at any time outstanding
and (ii) be accounted for at original cost or amount invested, loaned or
advanced for the purposes of determining compliance with this limitation; and

 

(i)         Investments existing as of the First Amendment Effective Date and
set forth on Schedule 1.01.

 

1.3        Amendment to Section 6.04. Section 6.04 of the Credit Agreement is
hereby amended by adding the following clause (e) to the end of such section and
making the appropriate punctuation and grammatical changes thereto as follows:

 

(e)       any Credit Party or any of its Subsidiaries from dissolving or
disposing of any Subsidiary (other than Significant Subsidiaries).

 

1.4        Amendment to Section 6.07. Section 6.07 is hereby amended and
restated in its entirety to read as follows:

 

Permit Consolidated Stockholders’ Equity, at any time, to be less than
$315,000,000 increased on a cumulative basis at the end of each fiscal quarter
of the Borrower, beginning with the fiscal quarter ended September 30, 2007, by
an amount equal to 50% of Consolidated Net Income (to the extent positive) for
the fiscal quarter then ended.

 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 

2.1        Closing Conditions. This Amendment shall become effective as of the
day and year set forth above (the “Amendment Effective Date”) upon satisfaction
of the following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

 

(a)        Executed Amendment. The Administrative Agent shall have received a
copy of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.

 

(b)        Executed Consents. The Administrative Agent shall have received
executed consents, in substantially the form of Exhibit A attached hereto, from
the Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf. The delivery by the Administrative Agent of its
signature page to this Amendment shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.

 

2



 

--------------------------------------------------------------------------------

 

(c)        Default. After giving effect to this Amendment, no Default or Event
of Default shall exist.

 

(d)        Fees and Expenses. The Administrative Agent shall have received from
the Borrower, on behalf of each Lender that executes and delivers a Lender
Consent to the Administrative Agent by 4:00 p.m. (Charlotte, NC time) on
February 29, 2008, an amendment fee in an amount equal to five (5) basis points
on the aggregate Commitments of such approving Lenders. In addition, the
Administrative Agent shall have received from the Borrower such other fees and
expenses that are payable in connection with the consummation of the
transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of Moore & Van Allen PLLC.

 

(e)        Miscellaneous. All other documents and legal matters in connection
with the transactions contemplated by this Amendment shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

 

ARTICLE III

MISCELLANEOUS

 

3.1        Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2        Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:

 

(a)       It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)       This Amendment has been duly executed and delivered by such Credit
Party and constitutes such Credit Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)       No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

3



 

--------------------------------------------------------------------------------

 

(d)       The representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).

 

(e)       After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)        Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment.

 

3.3        Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.

 

3.4        Loan Document. This Amendment shall constitute a Loan Document under
the terms of the Credit Agreement.

 

3.5        Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

 

3.6        Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

3.7        Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.8        Counterparts; Telecopy. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

3.9        No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under this Credit Agreement
on or prior to the date hereof.

 

4



 

--------------------------------------------------------------------------------

 

3.10      GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA.

 

3.11      Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

3.12      General Release. In consideration of the Administrative Agent, on
behalf of the Lenders, entering into this Amendment, each Credit Party hereby
releases the Administrative Agent, the Lenders, and the Administrative Agent’s
and the Lenders’ respective officers, employees, representatives, agents,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act under the Credit
Agreement on or prior to the date hereof, except, with respect to any such
person being released hereby, any actions, causes of action, claims, demands,
damages and liabilities arising out of such person’s gross negligence, bad faith
or willful misconduct.

 

3.13      Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.11 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

 

5



 

--------------------------------------------------------------------------------

 

TREDEGAR CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

TREDEGAR CORPORATION

 

 

By: /s/ D. Andrew Edwards          

 

Name:

D. Andrew Edwards

 

Title:

Vice President, CFO and Treasurer

 

GUARANTORS:

AUS CORPORATION, a Virginia corporation

BON L ALUMINUM LLC, a Virginia limited liability company

BON L CAMPO LIMITED PARTNERSHIP, a Texas limited  partnership

BON L HOLDINGS CORPORATION, a Virginia corporation

BON L MANUFACTURING COMPANY, a Virginia  corporation

El Campo GP, LLC, a Virginia limited liability company

THE WILLIAM L. BONNELL COMPANY, INC., a Georgia corporation

TREDEGAR CONSUMER DESIGNS, INC., a Virginia corporation

IDLEWOOD PROPERTIES, INC., a Virginia corporation

AFBS, INC., a Virginia corporation

TREDEGAR FAR EAST CORPORATION, a Virginia  corporation

TREDEGAR FILM PRODUCTS CORPORATION, a Virginia corporation

TREDEGAR FILM PRODUCTS (EUROPE), INC., a Virginia corporation

TREDEGAR FILM PRODUCTS - LAKE ZURICH, LLC, a Virginia limited liability company

TREDEGAR FILM PRODUCTS (LATIN AMERICA), Inc., a  Virginia corporation

TREDEGAR FILM PRODUCTS (U.S.) LLC, a Virginia  limited liability company

TREDEGAR FILMS DEVELOPMENT, INC., a Virginia  corporation

TREDEGAR FILMS RS CONVERTING, LLC, a Virginia limited liability company

 

 

 

 

By:       /s/ D. Andrew Edwards                                      

Name:  D. Andrew Edwards

Title:    Vice President and Treasurer

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

TREDEGAR CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

TREDEGAR PERFORMANCE FILMS INC., a Virginia corporation

TREDEGAR INVESTMENTS, INC., a Virginia corporation

TREDEGAR INVESTMENTS II, INC., a Virginia corporation

TREDEGAR REAL ESTATE HOLDINGS, INC., a Virginia corporation

FALLING SPRINGS, LLC, a Virginia   limited liability company

JACKSON RIVER MOUNTAIN PROPERTIES LLC., a Virginia limited
      liability company

SMITH BRIDGE 40, a Virginia limited liability company

 

 

 

 

By:        /s/ D. Andrew Edwards                                               

Name:  D. Andrew Edwards

Title:    Vice President and Treasurer

 

 

 

 



 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent on behalf of the Required Lenders

 

 

By:

/s/ C. Jeffrey Seaton        

 

Name:

C. Jeffrey Seaton

 

Title:

Managing Director

 

 



 

 